DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/238866, in view of Lee, et al. "Synthesis and characterization of phosphorescent platinum complexes containing phenylpyridazine." Materials Science and Engineering: C 24.1-2 (2004): 221-224.
1, especially in view of Lee.
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 15/641299.
See compound 3-329, 3-330, 3-334.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/655884, in view of Lee, et al. "Synthesis and characterization of phosphorescent platinum complexes containing phenylpyridazine." Materials Science and Engineering: C 24.1-2 (2004): 221-224.
The choice of Y2 and X1 both being N is obvious, being the finite choice among a suitable number of options, and especially in view of Lee, and yields instant claimed Formula 1.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10825999 B2, in view of Lee, et al. "Synthesis and characterization of phosphorescent platinum complexes containing phenylpyridazine." Materials Science and Engineering: C 24.1-2 (2004): 221-224.
2 and X1 both being N is obvious, being the finite choice among a suitable number of options, and especially in view of Lee, and yields instant claimed Formula 1.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/120916, in view of Lee, et al. "Synthesis and characterization of phosphorescent platinum complexes containing phenylpyridazine." Materials Science and Engineering: C 24.1-2 (2004): 221-224.
The choice of X1 and X12 both being N is obvious, being the finite choice among a suitable number of options, and especially in view of Lee, and yields instant claimed Formula 1.
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/141292.
See compound 26.
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/739199.
See compound 9.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li, et al., US 2015/0349279 A1.

Claim 1. Li teaches an organometallic compound represented by Formula 1 (see pp. 121-122, 129-130, 136-137; two compounds are reproduced below): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein, in Formula 1, M is beryllium platinum (Pt),
X1 is N,
X2 to X4 are C and X4 is N,
X5 to X7 are each independently a chemical bond,
when X5 is a chemical bond, X2 and M are directly linked to each other, when X6 is a chemical bond, X3 and M are directly linked to each other, and when X7 is a chemical bond, X4 and M are directly linked to each other,
a bond between X1 and M is a coordinate bond, one bond selected from a bond between X4 and M is a coordinate bond, and the others thereof are each a covalent bond,
ring CY1 is a pyridazine or cinnoline (C4 or C8 heterocyclic group having at least two N atoms as ring-forming atoms),
ring CY2 to ring CY3 are each an acridine (C13 heterocyclic group), ring CY4 is pyridazine or cinnoline (C4 or C8 heterocyclic group having at least two N atoms as ring-forming atoms),
T1 and T3 are each independently a single bond, T2 is *—O—*′,
R1 and R4 are hydrogen, R2 and R3, are each independently selected from hydrogen or methyl (unsubstituted C1-C60 alkyl group), 
a1 and a4 are each independently an integer from 0 to 5, a2 and a3 are 2 to 8
* and *′ each indicate a binding site to a neighboring atom,

Claim 2. Li teaches the organometallic compound of claim 1, wherein M is Pt.

Claim 3. Li teaches the organometallic compound of claim 1, wherein X2 and X3 are each C, X4 is N, and X5 to X7 are each a chemical bond.

Claim 4. Li teaches the organometallic compound of claim 1,
wherein ring CY1 is selected from i) a first ring, or iii) a condensed ring in which at least one of the first ring and at least one of a second ring are condensed with each other,
the first ring is a pyridazine group,
the second ring is selected from a benzene group,
and when ring CY1 is a condensed ring in which at least one of the first ring and at least one of the second ring are condensed with each other, N in the first ring of the condensed ring is coordinately bonded to M in Formula 1.

Claim 6. Li teaches the organometallic compound of claim 1, wherein T1 and T3 are each a single bond, and T2 is *—O—*′.

Claim 7. The organometallic compound of claim 1, R1 and R4 are hydrogen, R2 and R3, are each independently selected from hydrogen or methyl (unsubstituted C1-C60 alkyl group), 

Claim 8. Li teaches the organometallic compound of claim 1, wherein a moiety represented by CY1 is represented by Formulae A1-1(1) or A1-1(8): wherein, in Formulae A1-1(1) and A1-1(8), X1 and R1 are the same as described in claim 1, a15 is an integer from 0 to 5, a13 is an integer from 0 to 3, * indicates a binding site to M in Formula 1, and *′ indicates a binding site to T1 in Formula 1.

Claim 10. Li teaches the organometallic compound of claim 1, wherein a moiety represented by CY3 is selected from groups represented by Formula A3-2(52): wherein, in Formula A3-2(52), X3 and R3 are the same as described in claim 1, X35 is C(R35)(R36), X37 is N, R36 to R36 are the same as described in connection with R3 in claim 1, a36 is an integer from 0 to 6, *″ indicates a binding site to T2 in Formula 1, * indicates a binding site to X6 or M in Formula 1, and *′ indicates a binding site to T3 in Formula 1.

Claim 11. Li teaches the organometallic compound of claim 1, wherein a moiety represented by CY4 is selected from groups represented by Formulae A4-1(1) or A4-1(31): wherein, in Formulae A4-1(1) and A4-1(31), X4 and R4 are the same as described in claim 1, a45 is an integer from 0 to 5, a43 is an integer from 0 to 3, * indicates a binding site to X7 or M in Formula 1, and *′ indicates a binding site to T3 in Formula 1.

Claim 12. Li teaches the organometallic compound of claim 1, wherein the organometallic compound has a linearly symmetrical structure with respect to a symmetrical axis connecting M and T2 in Formula 1.

Claim 13. Li teaches the organometallic compound of claim 1, wherein the organometallic compound is represented by Formula 1A: wherein, in Formula 1A, M, X1 to X7, ring CY1 to ring CY3, T1 to T3, R1 to R4, and a1 to a4 are the same as described in claim 1, and ring CY4 is a C1-C30 heterocyclic group having at least one N atom as a ring-forming atom.

Claim 16. Li teaches an organic light-emitting device (see Fig. 1 and ¶¶156) comprising:
a first electrode (anode 104);
a second electrode (cathode 112);
and an organic layer disposed between the first electrode and the second electrode (HTL 106, EML 108, ETL 110),
wherein the organic layer comprises an emission layer (see ¶158),
and wherein the organic layer further comprises at least one organometallic compound of claim 1 (as emissive dopant together with host in emissive layer; see ¶158).

Claim 17
wherein the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode,
wherein the hole transport region comprises a hole transport layer, 
and wherein the electron transport region comprises a an electron transport layer.

Claim 18. Li teaches the organic light-emitting device of claim 16, wherein the emission layer comprises the organometallic compound.

Claim 19. Li teaches the organic light-emitting device of claim 18, wherein the emission layer further comprises a host, and an amount of the host is larger than an amount of the organometallic compound (implied by the use of the terms “dopant” and “host”).

Claim 20. . Li teaches a diagnostic composition comprising at least one of the organometallic compound of claim 1 (marker for bio-applications; see ¶77).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., US 2015/0349279 A1 as applied to claim 1, above.

Claim 9. . Li teaches the organometallic compound of claim 1, but wherein a moiety represented by CY2 is represented by one of Formulae A2-1(1) to A2-1(21), A2-2(1) to A2-2(58), and A2-3(1) to A2-3(58): wherein, in Formulae A2-1(1) to A2-1(21), A2-2(1) to A2-2(58), and A2-3(1) to A2-3(58).
However, Li’s compounds is represented by Formula III, and Li teaches the compound may be represented by Formula II, which differs from Formula III in that it has a direct bond instead of Z2 (see ¶89). Li furthermore exemplifies specific compounds having structural similarity, in that they have 6-membered N-coordinating rings (see pp. 137-141). Thus, Li suggests the direct bond and linking group as Z2 as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace linking group Z2 with a direct bond, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
This suggests the following compound, and analogous compounds, wherein CY2 is represented by Formula A2-3(58):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


X2 and R2 are the same as described in claim 1, a25 is an integer from 0 to 5, * indicates a binding site to X5 or M in Formula 1, *′ indicates a binding site to T1 in Formula 1, and *″ indicates a binding site to T2 in Formula 1.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., US 2015/0349279 A1, in view of Okada, et al., US 2006/022887 A1, and Lee, et al. "Synthesis and characterization of phosphorescent platinum complexes containing phenylpyridazine." Materials Science and Engineering: C 24.1-2 (2004): 221-224.

Claim 1. Li teaches an organometallic compound represented by Formula 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


While Li teaches these compounds, the examiner notes that Li’s general Formula I broadly suggests L2 and L3 could be represented by any 6-membered heterocyclic ring (see ¶122), although Li itself does not suggest compounds having this motif (all of Li’s compounds represented by Formula I appear to be represented by Formulae II to XI; Li’s Formula IV is close, however, in that it suggests this modification for one-half of the molecule). Li also acknowledges that the color of the complexes can be changed by modifying the conjugated groups on the ligands (see ¶73).
Okada does teach compounds having this motif (see, e.g., compounds 38-44) where rings analogous to L2 and L3 are 6-membered rings, but not explicitly with pyridazine rings.
Lee teaches platinum complexes with pyrdiazine rings bonded to phenyl rings, suggesting there is a reasonable expectation of success with such a modification. 
see ¶122), in order to tune the color of the resulting complex.
This suggests at least the following compounds represented by Formula 1:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


wherein, in Formula 1, M is beryllium platinum (Pt),
X1 is N,
X2 to X4 are C and X4 is N,
X5 to X7 are each independently a chemical bond,
when X5 is a chemical bond, X2 and M are directly linked to each other, when X6 is a chemical bond, X3 and M are directly linked to each other, and when X7 is a chemical bond, X4 and M are directly linked to each other,
a bond between X1 and M is a coordinate bond, one bond selected from a bond between X4 and M is a coordinate bond, and the others thereof are each a covalent bond,
ring CY1 is a pyridazine or cinnoline (C4 or C8 heterocyclic group having at least two N atoms as ring-forming atoms),
ring CY2 to ring CY3 are each an acridine (C13 heterocyclic group), ring CY4 is pyridazine or cinnoline (C4 or C8 heterocyclic group having at least two N atoms as ring-forming atoms),
T1 and T3 are each independently a single bond, T2 is *—O—*′,
R1 to R4, are each hydrogen,
a1 to a4 are each independently an integer from 0 to 20,
* and *′ each indicate a binding site to a neighboring atom,

Claim 2. Modified Li teaches or suggests the organometallic compound of claim 1, wherein M is Pt.

Claim 3. Modified Li teaches or suggests the organometallic compound of claim 1, wherein X2 and X3 are each C, X4 is N, and X5 to X7 are each a chemical bond.

Claim 4. Modified Li teaches or suggests the organometallic compound of claim 1,
wherein ring CY1 is selected from i) a first ring, or iii) a condensed ring in which at least one of the first ring and at least one of a second ring are condensed with each other,
the first ring is a pyridazine group,
the second ring is selected from a benzene group,
and when ring CY1 is a condensed ring in which at least one of the first ring and at least one of the second ring are condensed with each other, N 

Claim 5. Modified Li teaches or suggests the organometallic compound of claim 1, wherein ring CY2 to ring CY4 are each independently selected from i) a third ring, the third ring is a benzene group.

Claim 6. Modified Li teaches or suggests the organometallic compound of claim 1, wherein T1 and T3 are each a single bond, and T2 is *—O—*′.

Claim 7. The organometallic compound of claim 1, wherein R1 to R4, R′, and R″ are each hydrogen.

Claim 8. Modified Li teaches or suggests the organometallic compound of claim 1, wherein a moiety represented by is represented by Formulae A1-1(1) or A1-1(8): wherein, in Formulae A1-1(1) and A1-1(8), X1 and R1 are the same as described in claim 1, a15 is an integer from 0 to 5, a13 is an integer from 0 to 3, * indicates a binding site to M in Formula 1, and *′ indicates a binding site to T1 in Formula 1.

Claim 9. Modified Li teaches or suggests the organometallic compound of claim 1, but wherein a moiety represented by CY2 is represented Formula A2-1(1): wherein, in Formula A3-1(1), X2 and R3 are the same as described in claim 1, a23 is an integer from 2 in Formula 1, * indicates a binding site to X6 or M in Formula 1, and *′ indicates a binding site to T3 in Formula 1

Claim 10. Modified Li teaches or suggests the organometallic compound of claim 1, wherein a moiety represented by is represented by Formula A3-1(1): wherein, in Formula A3-1(1), X3 and R3 are the same as described in claim 1, a33 is an integer from 0 to 3, *″ indicates a binding site to T2 in Formula 1, * indicates a binding site to X6 or M in Formula 1, and *′ indicates a binding site to T3 in Formula 1.

Claim 11. Modified Li teaches or suggests the organometallic compound of claim 1, wherein a moiety represented by is selected from groups represented by Formulae A4-1(1) or A4-1(31): wherein, in Formulae A4-1(1) and A4-1(31), X4 and R4 are the same as described in claim 1, a45 is an integer from 0 to 5, a43 is an integer from 0 to 3, * indicates a binding site to X7 or M in Formula 1, and *′ indicates a binding site to T3 in Formula 1.

Claim 12. Modified Li teaches or suggests the organometallic compound of claim 1, wherein the organometallic compound has a linearly symmetrical structure with respect to a symmetrical axis connecting M and T2 in Formula 1.

Claim 13. Modified Li teaches or suggests the organometallic compound of claim 1, wherein the organometallic compound is represented by Formula 1A: wherein, in Formula 1A, M, X1 to X7, ring CY1 to ring CY3, T1 to T3, R1 to R4, and a1 to a4 are the 4 is a C1-C30 heterocyclic group having at least one N atom as a ring-forming atom.

Claim 14. Modified Li teaches or suggests the organometallic compound of claim 1, wherein the organometallic compound is represented by Formula 1A(1):
wherein, in Formula 1A(1), M, X1 to X4, and T2 are the same as described in claim 1, Y11 to Y44 are C(Z11) to C(Z44), Z11 to Z13 are the same as described in connection with R1 in claim 1, and at least two of Z11 to Z13 are optionally linked to form a C5-C30 carbocyclic group which is unsubstituted or substituted with at least one R10a or a C1-C30 heterocyclic group which is unsubstituted or substituted with at least one R10a, Z21 to Z23 are the same as described in connection with R2 in claim 1, and at least two of Z21 to Z23 are optionally linked to form a C5-C30 carbocyclic group which is unsubstituted or substituted with at least one R10a or a C1-C30 heterocyclic group which is unsubstituted or substituted with at least one R10a, Z31 to Z33 are the same as described in connection with R3 in claim 1, and at least two of Z31 to Z33 are optionally linked to form a C5-C30 carbocyclic group which is unsubstituted or substituted with at least one R10a or a C1-C30 heterocyclic group which is unsubstituted or substituted with at least one R10a, Z41 to Z44 are the same as described in connection with R4 in claim 1, and at least two of Z41 to Z44 are optionally linked to form a C5-C30 carbocyclic group which is unsubstituted or substituted with at least one R10a or a C1-C30 heterocyclic group which is unsubstituted or substituted with at least one R10a, and R10a is the same as described in connection with R1 in claim 1.

Claim 15. Modified Li teaches or suggests the organometallic compound of claim 1, but not wherein the organometallic compound is a compound selected from Compounds 1 to 16.
However, the compounds noted above differ from the claimed compounds by the choice of substituents on each of the rings. Lee notes that substituents can tune the color (see Figs. 1-2). Okada suggests that substituents may include alkyl groups and aryl groups (see ¶102), and that alkyl groups may include methyl and tert-butyl groups (see ¶186), and that aryl groups may include phenyl groups (see ¶187). Such substituents are also exemplified in compounds.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose the substituents from the aforementioned ones in order to tune the color.
The examiner believes such a teaching makes obvious at least compounds 1-11, 13, and 15-16.

Claim 16. Modified Li teaches or suggests an organic light-emitting device (see Fig. 1 and ¶¶156) comprising:
a first electrode (anode 104);
a second electrode (cathode 112);
and an organic layer disposed between the first electrode and the second electrode (HTL 106, EML 108, ETL 110),
wherein the organic layer comprises an emission layer (see ¶158
and wherein the organic layer further comprises at least one organometallic compound of claim 1 (as emissive dopant together with host in emissive layer; see ¶158).

Claim 17. Modified Li teaches or suggests the organic light-emitting device of claim 16,
wherein the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode,
wherein the hole transport region comprises a hole transport layer, 
and wherein the electron transport region comprises a an electron transport layer.

Claim 18. Modified Li teaches or suggests the organic light-emitting device of claim 16, wherein the emission layer comprises the organometallic compound.

Claim 19. Modified Li teaches or suggests an organic light-emitting device of claim 18, wherein the emission layer further comprises a host, and an amount of the host is larger than an amount of the organometallic compound (due to use of terms host, dopant).

Claim 20. Modified Li teaches or suggests a diagnostic composition comprising at least one of the organometallic compound of claim 1 (marker for bio-applications; see ¶77).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, et al. "Synthesis and Characterization of Phosphorescent Platinum and Iridium Complexes of 6-Chloro-3-phenylpyridazine." Journal of Photoscience 10.2 (2003): 185-187, and Lee, et al. "Synthesis of phosphorescent platinum complexes with 3-aryl pyridazine as prominent emitting materials in organic light-emitting device." Key Engineering Materials. Vol. 277. Trans Tech Publications Ltd, 2005, teaches the phenylpyridazine motif, and note it is red-shifted compared to phenylpyridine.
Realistically, a rejection starting from N^C^C^N compounds (with two phenylpoyridine motifs, such as compounds noted in Okada) in view of Lee also has a good motivation, i.e. red-shift of pyridazine relative to pyridine, for forming compounds of claims 14-15 than the above rejection. The examiner notes the applicant’s alleged unexpected results in the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721